Exhibit 10.7

SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (“Agreement”) is entered into between the
following “Parties:”

 
1.
Darren Hayes (“Hayes”); and

 
2.
Quest Oil Corporation, a Nevada corporation (“Quest”).



1. RECITALS.


a. RELATIONSHIP. The Parties have established a past and present “Consulting
Relationship” in regard to the operations of Quest.


b. RELEASED CLAIMS. The purpose, desire and intention of this Agreement is to
fully settle and forever resolve any and all: past, present and future claims
the Parties may have against each other for, but not limited to: reimbursement
of commissions, and/or damages for monetary damages, and/or personal or
emotional injury (hereinafter collectively referred to as “Claims”) arising from
and/or relating directly or indirectly to the Consulting Relationship.


2. SETTLEMENT. In consideration of the Agreement, Quest agrees to pay to Hayes a
total of 225,000 shares of Quest’s common stock which has been registered for
resale on Form S-8. Hayes hereby acknowledges his outstanding debt to Quest in
the amount of 32,460.95.


a. PAYMENT SCHEDULE. The settlement payment described herein shall be paid in
three installments as set forth below. However, at the sole option of Quest,
additional and/or full payment of the entire amount may be made prior to the
scheduled payment dates. Any payment made in excess of the amount due in
accordance with the installment schedule below shall be credited towards the
next payment(s) and the next payment(s) shall be reduced in an amount equal to
the amount credited. Hayes shall not be entitled to any payments other than
specifically set forth in this Agreement.


1st payment of 75,000 shares is due May 1, 2006;
2nd payment of 75,000 shares is due June 1, 2006; and
3rd payment of 75,000 shares is due on July 1, 2006.


3. RELEASE. In consideration of the promises, covenants, representations and
warranties set forth in this Agreement, Hayes on behalf of himself and on behalf
of his heirs, beneficiaries, predecessors, successors, successors in interest,
assigns, insurers, and representatives, and all persons, firms, associations
and/or corporations connected with them, hereby releases and forever discharges
Quest, including each Quest’s predecessors, successors, assigns, partners,
consultants, architects, employees, subcontractors, parents, subsidiaries,
officers, directors, principals, agents, representatives, and all persons,
firms, associations and/or corporations connected with it, including, without
limitation, their insurers, sureties, and attorneys, who are, or may ever
become, liable to Hayes, of and from any and all claims (including claims for
bodily and/or emotional injury), demands, causes of action, obligations,
damages, losses, costs, fees, and expenses of every kind and nature whatsoever,
known or unknown, fixed or contingent, arising from, or in any way related to
the Claims set forth herein.


4. WAIVER OF SECTION 1542. In signing this Agreement, the Hayes has been advised
of, understand and knowingly waive his rights under California Civil Code
Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


5. NO FURTHER CLAIMS. Hayes covenants and agrees never to commence against
Quest, any legal action or proceeding based in whole or in part upon the Claims,
demands, allegations, and/or injuries released in this Agreement.


6. NO ADMISSION. This Agreement shall not be considered as an admission of
liability by Hayes and by entering into this Agreement, Hayes has not admitted
the validity of any Claims herein released or at issue.


7. BINDING EFFECT. This Agreement shall be binding upon each Party’s past and
present heirs, beneficiaries, successors, successors in interest, assigns, and
agents.


8. GOVERNING LAW. This Agreement shall be interpreted in accordance with and
governed in all respects by the law of the State of Nevada. Venue for any legal
action or arbitration shall be San Diego County, State of California.


9. CONFIDENTIALLY. The Parties agree that the terms of this Agreement shall be
held in confidence and that no publicity or statement shall be made at any time
with regard to the settlement, payment, release or other issues involved herein.


10. ENTIRE AGREEMENT. This Agreement and Release contains the entire
understanding between the PARTIES with regard to the matters herein set forth.


11. INDEPENDENT INVESTIGATION. The Parties represent and declare that they have
carefully read this Agreement, know the contents thereof and have signed the
Agreement freely and voluntarily. Each Party has made such investigation of all
the facts pertaining to this Agreement and all of the matters pertaining
thereto, as the Party deems necessary and each Party has received independent
legal advice from their attorneys with respect to the advisability of making the
settlement provided for herein, and with respect to the advisability of
executing this Agreement and Release.


12. NO REPRESENTATIONS. No person, nor officer, agent, partner, employee,
representative, trustee, or attorney of either Party has made any statement or
representation to the other Party regarding any fact relied upon in entering
into this Agreement and neither Party relies upon any statement, representation
or promise of the other Party in executing this Agreement or in making the
settlement provided for herein, except as stated herein.


14. MUTUAL DRAFTING. Each Party warrants and represents that any statute or rule
of construction (that ambiguities are to be resolved against the drafting party)
shall not be employed in interpretation of this Agreement.


15. FUTURE COOPERATION. The Parties agree that each Party will execute all such
further and additional documents as shall be reasonable, convenient, necessary,
or desirable to carry out the provisions of this Agreement.


16. SEVERANCE. Should any provision of this Agreement be held by a court of
competent jurisdiction to be invalid, void or unenforceable for whatever reason,
the remaining provisions not so declared shall, nevertheless, continue in full
force and effect, without being impaired in any manner whatsoever.


17. COUNTERPARTS. This Agreement and Release may be executed in several
counterparts, in one or more separate documents, all of which together shall
constitute one of the same instrument, with the same force and effect as though
all the Parties had executed the same document.


18. CAPTIONS. Paragraph titles or captions contained herein are inserted only as
a matter of convenience and for reference, and in no way define, limit, extend,
or describe the scope of this Agreement


19. COSTS. This Agreement shall include any and all claims any Party may have
for costs and/or attorney fees relating to this Agreement and the Claims
released herein.


SO AGREED BY:




QUEST OIL CORPORATION




________________________________________
By: Joseph F. Wallen
Its: Chief Financial Officer


 


________________________________________
Darren Hayes 
 
 